[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                             APRIL 14, 2008
                                                          THOMAS K. KAHN
                                    No. 07-11581
                                                               CLERK
                               ________________________

                      D.C. Docket No. 04-00441-CV-FTM-29SPC

MOHAN THAMPI,

                                                             Plaintiff–Appellant,

                                            versus

COLLIER COUNTY BOARD OF COMMISSIONERS,
JAMES V. MUDD,
JAMES DELONY,


                                                             Defendants–Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                      (April 14, 2008)

Before BARKETT, FAY and STAPLETON,* Circuit Judges.

       *
          Honorable Walter K. Stapleton, Senior United States Circuit Judge for the Third
Circuit, sitting by designation.
PER CURIAM:

      Mohan Thampi appeals from an adverse Summary Judgment in favor of the

Collier County Board of Commissioners and James Mudd and James DeLony,

individually, on his Complaint alleging that he was terminated from his

employment in violation of his rights under the First and Fourteenth Amendments

of the United States Constitution, pursuant to 42 U.S.C. § 1983. Specifically,

Thampi alleged that he had “exercised his First Amendment right of free speech by

reporting to supervisors and criticizing waste and gross mismanagement of public

funds, resources and projects in Collier County” and was fired as a result.

      We find, on this record, that the district court did not err in concluding that

the speech alleged did not rise to a First Amendment violation because it pertained

to official job-related matters. We also reject as meritless Thampi’s argument that

Collier County Policy 5311.1(10) is unconstitutional.

      AFFIRMED.




                                           2